Citation Nr: 1755609	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 40 percent for residuals of a traumatic brain injury (TBI).

3.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder strain with arthralgia of the left arm.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain status post arthroscopic left knee surgery.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left shoulder strain with arthralgia of the left arm.

6.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a lumbar spine disorder and service-connected left shoulder strain with arthralgia of the left arm.

7.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a lumbar spine disorder and service-connected left shoulder strain with arthralgia of the left arm.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel



INTRODUCTION

The Veteran had active duty service from February 2007 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, December 2011, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and Togus, Maine.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing has been associated with the claims file.
 
In March 2015, the Board remanded the claims for further development.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a November 2016 rating decision, the RO increased the evaluation for the Veteran's left shoulder disability from 10 percent to 20 percent, effective December 8, 2010.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the
maximum benefit allowed by law and regulation is sought, and it follows that such
 a claim remains in controversy where less than the maximum benefit available is
 awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been
 recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for service-connected TBI, left shoulder disability, and left knee disability; entitlement to service connection for upper and lower extremity radiculopathy; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's sleep apnea is not productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.

2.  The Veteran has not been shown to have a low back disorder that manifested in service, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by his service-connected left shoulder disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for sleep apnea have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6847 (2017).

2.  A back disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


I.  Increased Evaluation for Sleep Apnea

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In this case, the Veteran's sleep apnea is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847. 

Under Diagnostic Code 6847, a 50 percent evaluation is warranted when sleep apnea requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires a tracheostomy.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for sleep apnea.

The evidence does not show that the Veteran's sleep apnea is productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, and the Veteran has not required a tracheostomy.  In this regard, a January 2011 VA examiner noted that the Veteran's 2010 sleep study had revealed obstructive sleep apnea with desaturation and that the Veteran was to be fitted with a CPAP machine.  However, it was also noted that there was no history of hospitalization due to the disorder and no history of either respiratory failure or cor pulmonale.  The September 2015 VA examiner also indicated that the Veteran used a CPAP machine and had daytime hypersomnolence; however, he did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his sleep apnea.  The examiner indicated that the disability did not impact his ability to work.  In a February 2016 addendum opinion, the September 2015 VA examiner specifically found that, while chronic respiratory failure, carbon dioxide retention, and/or cor pulmonale are common complications associated with untreated sleep apnea, the Veteran's sleep apnea is treated in this case.  He also stated that there is no documented medical evidence of record that the Veteran has diagnoses of or is being treated for chronic respiratory failure, carbon dioxide retention, or cor pulmonale.  

Moreover, VA treatment records do not document any chronic respiratory failure with carbon dioxide retention or cor pulmonale.  Nor do they indicate that the Veteran has undergone a tracheostomy.

Based on the foregoing, the evidence of record does not show that the Veteran's sleep apnea is productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, and the Veteran has not required a tracheostomy.  As such, he has not met the criteria for a higher initial evaluation under Diagnostic Code 6847.  Therefore, the Board finds that an initial evaluation in excess of 50 is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366  (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


II.  Service Connection for a Back Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a back disorder.  There has been no assertion otherwise.

In January 2011, the Veteran was afforded a VA examination in connection with another claim.  However, the VA examiner found no abnormalities of the spinal muscles at that time.

The Veteran was later afforded a VA examination in connection with his back disorder claim in November 2013.  At that time, the Veteran reported an onset of low back discomfort after gardening that September.  He believed that his low back pain was due to altered spinal mechanics related to his left shoulder strain.  The examiner diagnosed him with a chronic lumbar strain and opined that the disorder was less likely due to his left shoulder condition.  In so doing, he explained that he knew of no scientific evidence that would support a finding of a low back condition caused by a shoulder strain.  He also indicated that there was no evidence that the shoulder strain had aggravated the back disorder.  Further, the examiner found that the Veteran's back disorder was instead likely due to his body habitus-obesity and deconditioning.  

There is no other medical opinion otherwise relating the Veteran's current back disorder to his military service or to his service-connected left shoulder disorder.  Indeed, the VA medical records do not provide any etiology opinions with regard to his back pain or the back strain diagnosed at the November 2013 VA examination.  

The Board acknowledges the Veteran's statements that his back disorder is due to his left shoulder disorder and the altered muscle mechanics caused by the shoulder injury.  The Veteran is competent to report observable symptoms.  However, although lay persons are also competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current back disorder and whether or not such a disorder was later caused or aggravated by his left shoulder disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board nevertheless finds the November 2013 VA examiner's opinion is more probative, as it is based on a review of the record and medical literature, as well as the examiner's own medical knowledge, training, and expertise.  The examiner also provided adequate rationale in support of his opinion.  

Based on the foregoing, the evidence does not show that a back disorder manifested in service or is otherwise related to his military service or to his service-connected left shoulder disability.  Therefore, the Board concludes that the weight of the evidence is against entitlement to service connection for a back disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for sleep apnea is denied.

Service connection for a back disorder is denied.


REMAND

With regard to the Veteran's left shoulder and left knee claims, a remand is required in light of a decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  In this case, although the Veteran was afforded a VA examination in July 2015 following the prior remand, that examination report does not satisfy the requirements under Correia.  As such, an additional VA examination is required in this case.
 
Additionally, the Veteran was afforded a VA examination in November 2013 in connection with his claims for radiculopathy of the upper and lower extremities.  However, the examiner only addressed the etiology of the claimed left upper extremity radiculopathy.  Therefore, the Board finds that an additional medical opinion is needed.

The Veteran should also be afforded another VA examination in connection with his claim for an increased evaluation for TBI.  The Board notes that the Veteran's VA treatment records indicate that there may be a diagnosis of posttraumatic stress disorder (PTSD).  Diagnostic Code 8045 provides that emotional and behavioral dysfunction should be rated under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  As such, the Veteran must be afforded a VA psychiatric examination.  Moreover, in order to address all potentially relevant symptoms, a VA TBI examination and opinion should be provided in order to specifically address any abnormalities or disorders of muscle tone, gait spasticity/cerebellar symptoms, autonomic nervous system disorders, cranial nerve disorders, skin issues, endocrine dysfunction, and/or autonomic dysfunction that may be present and related to the Veteran's TBI.  

Moreover, the Board notes that the same VA examiner provided two conflicting opinions with regard to whether the Veteran's service-connected disabilities result in unemployability.  In September 2015, the examiner found that the Veteran's disabilities would not prevent sedentary work.  However, in February 2016, the same examiner found that the Veteran would have trouble holding a full-time job due to chronic pain and limitations due to his back, shoulder, and knee disorders.  As these opinions are conflicting and the Veteran's back disorder is not service-connected, the Board finds that another opinion is necessary.  Further, the Board finds that the Veteran's TDIU claim is also inextricably intertwined with the TBI, left shoulder, and left knee claims.  For this reason, the issues of entitlement to increased evaluations for those disabilities must be resolved prior to resolution of the claim for TDIU. See Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed residuals of a TBI, left shoulder, left knee, and radiculopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left shoulder strain with arthralgia of the left arm.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which he has had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected left shoulder disability.   In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any form of ankyloses or impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion (false flail joint), and loss of head (flail shoulder).  He or she should also indicate whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left knee strain status post arthroscopic left knee surgery.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which he has had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected left knee strain status post arthroscopic left knee surgery.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also state whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.   The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a TBI.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which he has had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should include evaluation for each of the aspects that are characteristic of TBI (cognitive, emotional/behavioral, and physical).

If the Veteran is found to have a psychiatric disorder, the examiner should address whether the disorder is a behavioral/emotional manifestation of the Veteran's TBI.

The examiner should also address any abnormalities or disorders of muscle tone, gait spasticity/cerebellar symptoms, autonomic nervous system disorders, cranial nerve disorders, skin issues, endocrine dysfunction, and/or autonomic dysfunction that is related to the Veteran's TBI.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any radiculopathy of the upper and lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current radiculopathy of his bilateral upper extremities and/or his bilateral lower extremities that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has radiculopathy of the upper and lower extremities that is caused by or aggravated by his service-connected left shoulder disability.   

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The AOJ should schedule the Veteran for a VA examination by an appropriate examiner to ascertain the combined impact of the Veteran's service-connected disabilities and resulting occupational impairment.  

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  In so doing, the examiner should consider the September 2015 and February 2016 VA medical opinions.

A written copy of the report should be associated with the claims file.  

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


